DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,051,493 Bower et al in view of US 10,056,444 Cho et al.
Regarding claim 1, Bower teaches a display device (column 1, lines 7-12) having a display area 100 and comprising a bending area 136 (column 6, lines 45-51), the display device comprising:
a substrate 160;
a third organic insulating layer disposed on the substrate (see modified and annotated figure 3 below);
an inorganic insulating layer disposed between the third organic insulating layer and the substrate and including an inorganic insulating opening which exposes the substrate (see modified and annotated figure 3 below), 
a first organic insulating layer at least partially filling the inorganic insulating opening and contacting the substrate (see modified and annotated figure 3 below), and 
a trench structure 150 (column 7, lines 57-61, when the second material is omitted such that an air gap is present between the sections of first OCA 170) disposed in the bending area (see modified and annotated figure 3 below), the trench structure comprising an uncovered open top (before the subsequent substrate has been laminated to the product, column 8, lines 44-45), sidewalls formed by the third organic insulating layer and a bottom surface located in the bending area,
wherein the bending area is disposed on a side of the display area (see modified and annotated figure 3 below), 
a dam area between the bending area and the display area (where the dam area is the end points of the bending area, see modified and annotated figure 3 below),
wherein a dam portion including the third organic insulating layer is disposed in the dam area (see modified and annotated figure 3 below, where the third organic insulating layer is present at the dam area as well as the remainder of the product), and 
wherein the inorganic insulating opening overlaps with the trench structure (see modified and annotated figure 3 below), 
wherein the display device comprises a first side extending along a first direction and a second side extending along a second direction intersecting the first direction (figure 2A, where the first direction is the vertical direction, and the second direction is the horizontal direction), and
wherein the bending area is located in the first direction with respect to the display area (figure 2A, where the first direction is the vertical direction, and the second direction is the horizontal direction), and
wherein a width of the trench is greater than a width of the bending area in the first direction (figure 5, where the “trench” is satisfied by the taught air gap, which extends across the entire device while the bending area is limited to a central portion).
Please note that the end portions of the first organic insulating layer and the inorganic insulating layer are the “dam area” and satisfy “dam portion” because these portions function as dams in restricting flow of fluids across the dam. 
Bower does not explicitly teach that the width of the inorganic insulating opening is greater than a width of the trench structure. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed relative dimensions do not impart patentability to the claims. Please note that the width of the opening may be greater than a portion of the width of the trench structure as shown in annotated figure 3 below.
Bower does not teach a non-display area. Cho teaches a flexible display device including a display area DIS and a non-display area BA disposed in a vicinity of the display area (column 4, lines 55-63 and figure 2, where the display area is not present in the bending area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-display area of Cho in the product of Bower because including a non-display area allows the user to hide the stressed regions of the product where the display quality may suffer. 
Therefore, Bower in view of Cho teaches that the trench structure is disposed in the non-display area, and the non-display area includes a dam area. In other words, the bending area and the dam area together make up the non-display area. 
Examiner has included the following illustration as a product disclosed by Bower in view of Cho, where Bower teaches duplication of layers (column 6, lines 56-63) and the use of air gaps (column 7, lines 57-61). This modified and annotated version of figure 3 will apply throughout the entire rejection. 

    PNG
    media_image1.png
    371
    740
    media_image1.png
    Greyscale

Regarding claim 2, Bower teaches a first bending connection area disposed on a first side of the bending area and located between the bending area and the display area; and a second bending connection area disposed on a second side of the bending area (see modified and annotated figure 3 above, where the bending connection areas are at the interfaces between the bending area and display area).
Regarding claim 3, Bower teaches that the sidewalls of the trench structure comprise a first sidewall disposed on a first side of the trench structure and a second sidewall disposed on a second side of the trench structure (see modified and annotated figure 3 above).
Regarding claim 6, Bower teaches that the first and second sidewalls are located in the bending area (see modified and annotated figure 3 above).
Regarding claim 7, Bower teaches a second organic insulating layer disposed between the third organic insulating layer and the substrate (see modified and annotated figure 3 above, where Bower teaches duplication of layers as necessary, column 6, lines 56-63).
Regarding claim 8, Bower teaches that the bottom surface of the trench structure is formed by the second organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 13, Bower teaches that a width of the trench structure, in the second direction, is the same as a width of the bending area, in the second direction (figures 2A and 5, where when 280 is an air gap, the air gap extends the entire length of the bending area).
Regarding claim 14, Bower teaches that the trench structure comprises a plurality of sub-trench structures isolated from one another in the second direction (figure 5, where at a line in the second direction, adjacent to and parallel to the folding axis, for example, there exists a trench structure 280 followed by adhesive material 290, followed by another trench structure 280 from right to left on the page).
Regarding claim 17, Bower teaches that the first organic insulating layer completely fills the inorganic insulating opening and is disposed between the substrate and the third organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 18, Bower teaches that the trench structure completely overlaps with the inorganic insulating opening (see modified and annotated figure 3 above).

Response to Arguments
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not teach that the width of the trench is greater than the width of the bending area in the first direction. However, Examiner’s annotated figure 3 provided in the rejection is a cross-section of the product. Figure 5 of Bower illustrates a top view of the entire product where one can see that the air gap layer extends across the entire product. This air gap satisfies the trench width limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781